Citation Nr: 1645738	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a status post left foot plantar fibroma excision scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from September 1978 to May 1984.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran filed a Notice of Disagreement (NOD) in April 2011. A Statement of the Case (SOC) was issued in February 2013, and the Veteran filed his VA Form 9 in February 2013. 

The Veteran requested a Board hearing on his VA Form 9.  The Veteran, through his representative, indicated that he did not want to attend the hearing in an April 2016 letter.  The Board thus finds that the Veteran's hearing request is withdrawn and appellate review may proceed.


FINDING OF FACT

For the entire appeal period, the Veteran's one or two left foot plantar fibroma excision scars have been painful but not unstable.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left foot plantar fibroma excision scar have not been met or more nearly approximated. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5238-7805.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in October 2010 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes the service treatment records (STR), VA treatment records, private treatment records, VA examination reports, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in October 2009, November 2010, and February 2012.  The Board finds that the examinations were adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The assignment of a particular Diagnostic Code depends wholly on the fact of the particular case. Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's left foot scar is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 5238-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 
38 C.F.R. § 4.27.

Diagnostic Code 7804 provides for a 30 percent rating for five or more scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 10 percent rating for one or two scars that are unstable or painful.  
38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Id. at Note (3). 38 C.F.R. § 4.118 (2015). 

Analysis

The Veteran asserts that his left foot plantar fibroma excision scar is more disabling than is currently reflected by his 10 percent rating.   After reviewing the evidence of record, the Board finds that during the entire claim period, the Veteran's left foot scar more closely approximates the criteria for a 10 percent rating. 

An October 2009 VA examination report indicates that the Veteran showed a well healed 7 cm long longitudinal operative scar over the medial aspect of the sole of his arch with no surrounding swelling or redness.  There was tenderness over the proximal half of the scar and the surrounding skin around it.  There was no recurrence of the excised fibroma.  There was also paraesthesia over the scar but no keloid of the scar.  The Veteran showed normal sensation in the foot and no evidence of abnormal weight bearing.  The heel and forefoot were well aligned with good arch and the Veteran showed normal sensation and good muscle strength.   

Similarly, a November 2010 VA examination report shows that the Veteran showed no skin breakdown over the scar but reported pain.  On physical examination the examiner reported that the Veteran's scar was superficial with no signs of skin breakdown and no other disabling effects.  The further examiner stated, "The skin shows signs of inflammation, edema or [sic] keloid formation."  Since the examiner previously stated that the Veteran's scar was superficial with no sign of skin breakdown or other disabling effects the Board suspects that the examiner intended to state that the Veteran's scar  "showed no" signs of inflammation, edema or keloid.  Nevertheless, even if the Board accepts the examiner's statement as written, the existence of inflammation, edema, or keloid formation still would not warrant a higher rating in light of the other evidence of record.    

In a February 2011 note in the Veteran's VA treatment records, the Veteran reported that he had pain associated with plantar fibromas for several years and reported using accommodative shoe gear with relief of most symptoms.  The Veteran reported that his pain on ambulation was 6/10 and subsides at rise.  The Veteran also stated that accommodative orthotics have not helped. The Veteran denied open lesions and bleeding.  The Veteran reported that he felt the fibroma at the medial aspect of the arch was slowly growing back and is worse when plantar flexes the 2nd toe.  

Finally, the Veteran was afforded an additional VA examination in February 2012.  The Veteran showed tenderness to palpation on scars on the plantar aspect of the left foot.  A physical examination revealed 2 scars, neither of which were unstable.  The Veteran described the pain as "stinging."  The Veteran denied new injuries or injections.  The Veteran reported no functional impairment as a result of his left foot scars.   

The Board finds the medical evaluations adequate and highly probative to the question at hand.  The medical service providers possessed the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the physicians provided adequate rationales for their opinions.  The Board acknowledges that the December 2012 VA examiner did not review the Veteran's entire claims folder.  However, the Board finds that the examiner's review of the Veteran's VA treatment records, consideration of the Veteran's lay statements, and completion of a thorough in-person examination were sufficient for the examiner to adequately assess the current severity of the Veteran's left foot scars.  

Under DC 7804, the schedular criteria for a 20 percent rating is met when the Veteran has three or four scars that are unstable or painful.  Here, the record is clear that the Veteran has no more than two scars.  In addition, throughout the appeal period, the Veteran has not asserted, and the evidence does not suggest, that the left foot plantar fibroma excision scars are both painful and unstable so as to warrant a separate 10 percent rating under DC 7804, Note (2).  In fact, the medical evidence explicitly indicates that the Veteran's scars are not unstable.  

Notably, in an April 2016 letter, the Veteran, through his representative, cancelled his Board hearing because he "realized he does not meet criteria any longer for increase in post left foot planter fibroma excision."  In October 2016, the Veteran's representative then filed a brief stating that the Veteran contends that his left foot condition had gotten worse since the December 2012 evaluation and that three surgeries have failed to correct the problem.  The Board notes that the Veteran made these same exact assertions on his February 2013 VA Form 9 but then acknowledged that he did not meet the criteria for an increased rating in his April 2016 correspondence.  Furthermore, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left foot planter fibroma excision since he was last examined. 38 C.F.R. § 3.327 (a).  The February 2012 examination report provides sufficient evidence to apply the rating schedule and determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  In addition, the Veteran's assertion that he continues to experience severe pain does not constitute a material change requiring a new evaluation. 

Thus, for the reasons outlined above, the preponderance of the evidence weighs against a finding that the Veteran's service-connected left foot plantar fibroma excision warrants a disability rating in excess of 10 percent.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DC 7804. 
 

Other Considerations

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA examination reports describe the effects of the Veteran's left foot plantar fibroma excision scars have on his daily life.  The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports that his left foot plantar fibroma excision scars cause pain.  See August 2013 VA Examination Report.  The Veteran has not described any unusual or exceptional features associated with bronchiectasis, or described how his left foot plantar fibroma excision impacts him in an unusual or exceptional manner.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his bronchiectasis.  Therefore, the Board need not proceed to consider the second factor, i.e., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.  The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 
 
Finally, the Veteran has not asserted and the evidence of record does not show that he is unemployable as a result of his post left foot plantar fibroma excision. Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).

In sum, there is no basis for a rating in excess of 10 percent for the Veteran's service-connected left foot plantar fibroma excision scars.  









ORDER

Entitlement to a rating in excess of 10 percent for status post left foot plantar fibroma excision is denied. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


